NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/15/2021 has been entered. Claim 10 has been cancelled. Claim 21 is newly added.  Claims 1-9, 11-21 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 12/15/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to revise minor typographical errors:

Claim 13, lines 10-13, have been amended as follows:
-- whereby the change-phase fluid at least partially vaporizes when absorbing heat from at least one of the first coolant and the second coolant at the bottom portion of the bypass duct [[wall]], and the change-phase fluid at least partially condenses when releasing heat to the cooling air. --  


Claim 20 has been amended as follows to add “an” before “auxiliary gearbox”:
20. (PREVIOUSLY PRESENTED) The method as claimed in claim 13, wherein the change-phase fluid absorbs heat from at least two of a group including an auxiliary gearbox, a buffer air cooler, an air cooled oil cooler, and an integrated drive generator.


Reasons for Allowance
Claims 1-9, 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a cooling system and method thereof for a gas turbine engine having a closed circuit having at least one cooling exchanger integrated inside/formed around an annular bypass duct wall, the cooling exchanger extending from a top portion to a bottom portion of the bypass duct wall, and a plurality of heat exchangers including at least first and second heat exchangers receiving respective first and second coolants from first and second engine systems, the plurality of heat exchangers in heat exchange relation at the bottom portion of the bypass duct wall with the change-phase fluid in the closed circuit.  Closest prior art includes Venkataramani (US 2008/0053100), which teaches a cooling system having a change-phase fluid in a closed circuit, and heat pipes integrated with an annular inlet cowling disposed forward of a fan casing, wherein the change-phase fluid is in heat exchange with a first coolant at a bottom portion of an annular bypass duct wall.  Venkataramani fails to teach or suggest a cooling exchanger that extends from a top portion to a bottom portion of the bypass duct wall (the heat pipes of Venkataramani extend to a circumferential position within the 
Regarding claim 21, the closest prior art fails to teach or suggest in combination with other claimed limitations, the closed circuit containing change-phase fluid is without motive force, or the method is performed without motive force. Closest prior art Diaz (US 2014/0352315) teaches the arrangement of heat exchangers and a change-phase fluid, but fails to teach or suggest an arrangement not requiring motive force applied to the fluid (Diaz discloses a pump 26 in the closed circuit). While other cooling systems for gas turbine engines not requiring motive force for a closed circuit are known in the art (see for instance, previously mentioned Venkataramani), the prior art does not teach or suggest the lack of motive force in combination with a cooling exchanger integrated inside a bypass duct wall and extending from a top portion to a bottom portion of the bypass duct wall, and the closed circuit in heat exchange relationship with at least first and second heat exchangers having respective first and second coolants from first and second engine systems.
Claims 2-9, 11-12, 14-20 are allowable for the same reasons as claims 1 & 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741